877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.M & B CONTRACTING CORPORATION, Respondent.
No. 89-5399.
United States Court of Appeals, Sixth Circuit.
June 21, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE GILMORE, District Judge.*

ORDER

2
In NLRB v. M & B Contracting Corp., 653 F.2d 245 (6th Cir.1981) (per curiam), this Court granted enforcement of a Board order finding the respondent violated federal labor law by its discharge of two employees in retaliation for union activities.  Subsequently, the Board entered a supplemental order on July 29, 1988, directing the respondent to pay the employees specified amounts for backpay and pension contributions.  The Board now petitions for enforcement of its supplemental order.


3
The Board filed its petition on April 10, 1989.  When no response was received from the respondent within 20 days as provided by Rule 15(b), Fed.R.App.P., the Clerk of the Court entered an order directing the respondent to file its response by May 31, 1989, or otherwise show cause why the Court should not enter an order summarily enforcing the Board's order.  The respondent has filed nothing in response.


4
It therefore is ORDERED that the Board's petition for enforcement of its supplemental order of July 29, 1988, is granted in all respects.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation